UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4026


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DWIGHT LEANDER SOLOMON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:11-cr-00032-NCT-1)


Submitted:   July 12, 2012                 Decided:   August 16, 2012


Before NIEMEYER and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Clark Fischer, RANDOLPH & FISCHER, Winston-Salem, North
Carolina, for Appellant. Ripley Rand, United States Attorney,
Sandra J. Hairston, Deputy Chief, Criminal Division, Assistant
United   States Attorney,  Greensboro,   North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dwight      Leander    Solomon       entered   a    conditional    guilty

plea to possessing ammunition as a convicted felon, reserving

the right to challenge on appeal the district court’s denial of

his   motion    to    suppress.         On   appeal,   Solomon      challenges    the

district court’s denial of his motion to suppress fruits of a

warrant-based search of his residence, arguing that the warrant

was fatally defective.         We affirm.

            In reviewing a district court’s denial of a motion to

suppress,      we    review   legal      conclusions       de    novo   and   factual

findings for clear error.                United States v. Foster, 634 F.3d
243, 246 (4th Cir. 2011).           Even assuming, without deciding, that

Solomon is correct in asserting the warrant lacked sufficient

basis to support the magistrate’s probable cause determination,

the district court alternatively held that the evidence obtained

during the warrant’s execution need not be suppressed under the

good-faith     exception      to   the    exclusionary      rule    established    in

United States v. Leon, 468 U.S. 897 (1984).                        Because Solomon

does not challenge this alternative conclusion on appeal, we

conclude that he has waived appellate review of that issue.                       See

United States v. Winfield, 665 F.3d 107, 111 n.4 (4th Cir. 2012)

(stating that argument not raised in opening brief is considered

waived); see also Fed. R. App. P. 28(a).                        In any event, even

considering      this    issue     on    its     merits,   we     conclude    without

                                             2
difficulty      that    the    district       court’s    finding     that      Leon’s

good-faith      exception      applied        to   the   facts     presented      was

well-supported.         Thus,    Solomon       cannot    demonstrate     that     the

district court erred by denying the motion to suppress.

           Accordingly, we affirm the district court’s judgment.

We   dispense    with   oral    argument       because   the     facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                          3